Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,149,551 to Long (“Long ‘551”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 


Constructive Election/Disclaimer
Applicant should note MPEP 1450, which discusses the situation where the examiner requires restriction between claims newly added in a reissue application and the original patent claims, where the added claims are directed to an invention that is separate and distinct from the invention defined by the original patent claims (see also MPEP 818.02(a)).  In this situation, the original patent claims are held to be constructively elected, since applicant has received an action on the merits for the originally presented invention (in the previous prosecution).  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention See 37 CFR 1.142(b) and MPEP 821.03 and 1450.  If applicant wishes to pursue the invention recited in claim 20, a divisional reissue application may be filed (see MPEP 1451).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 9,138,266 to Stauch (“Stauch”).  
With respect to claim 2, Figs. 1-4 and the corresponding disclosure of Stauch disclose a nail 1 having proximal and distal ends, the proximal end configured for securing to a first portion 3 of bone, the distal end configured for securing to a second portion 23 of bone;
a housing 10 having a wall with a longitudinal opening 28 extending a length along a portion thereof; and
a transport sled 14 configured for securing to a third portion 18 of bone, the transport sled 14 further configured to be moveable along the longitudinal opening; and a magnetic assembly.  
Claim 2 further recites, “a magnetic assembly disposed within the nail and configured to be non-invasively actuated by a moving magnetic field, wherein actuation of the magnetic assembly moves the transport sled along the longitudinal opening.”  Stauch discloses that transport sled 14 is pushed via an actuator motor 30, drive spindle 34 and gear mechanism 34 (col. 7, lines 62 to col. 8, line 3), and that “other actuators which may be used advantageously are permanent magnets driven by external magnetic fields.” (col. 8, lines 4-7).  Thus, while the 
With respect to claim 3, as best shown in Figs. 7 and 8 of Stauch, transport sled 14 comprises a length that is shorter than the length of longitudinal opening 28. 
With respect to claims 4, 7 and 10, assuming actuator 30 is embodied as an externally driven magnetic assembly as discussed for claim 2, Stauch discloses actuator 30 is used to drive a lead screw (spindle 34) which engages with an inner thread of transport sled 14 to move the transport sled.  For claim 10, having the magnetic assembly comprise a cylindrically shaped magnet would have been an obvious shape for a rotationally mounted magnet in a cylindrical housing.   
     With respect to claims 5 and 6, Stauch is silent as to whether the threaded surface of the drive spindle 34 has a coating thereon.  However, both molybdenum disulfide and ADLC coatings for medical implants are known in the prior art for their advantageous properties.  Regarding ADLC:  “Furthermore, the surfaces of said device subject to friction, in particular the threaded rod, can advantageously receive an anti-wear surface treatment and/or a treatment decreasing their coefficient of friction with a base of amorphous diamond-like carbon or tungsten bisulfide, for example” (U.S. Pat. No. 9,113,967 to Soubeiran, col. 18, lines 47-51.).  Regarding molybdenum disulfide:  “Carbon fiber, graphite fiber, Teflon, molybdenum disulfide are useful additives which afford wear resistance…” (U.S. Pat. No. 4,164,794 to Spector et al, co. 12, lines 23-26).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add an ADLC or molybdenum disulfide coating onto the threaded surface of the Stauch drive spindle 34 for the advantageous properties of decreased friction and improved wear resistance.

Allowable Subject Matter
Claims 1 and 19 are allowed. 
Claims 8, 9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claim .1 is allowable because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in claim 1, including “wherein the turning of the lead screw in a first direction causes the first abutment to contact the second abutment, stopping the motion of the lead screw with respect to the second portion of the nail, and wherein subsequent turning of the nail in a second direction is not impeded by any jamming between the internally threaded feature and the externally threaded portion.”
 Claim 19 is allowable because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in claim 19, including “wherein actuation of the magnetic assembly rotates a lead screw operatively coupled to a nut moveable along a length of the lead screw in response to rotation thereof, the nut containing at least one pulley affixed thereto; at least one pulley disposed within the implantable dynamic apparatus at the first end; at least one tension line fixed relative to the first end and passing over both the at least one pulley of the nut and the at least one pulley disposed within the nail at the first end; and wherein the tension line is configured to be secured to a third portion of bone.”
Claim 8 contains allowable subject matter because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in base claim 2 and intervening claim 4, and including “wherein rotation of the lead screw in a first direction causes the first abutment to contact the second abutment, stopping the motion of the lead screw with respect to the second portion of the nail, and wherein subsequent turning of the nail in a 
Claim 9 contains allowable subject matter because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in base claim 2 and intervening claim 4, and including “the transport sled comprising, a first stopping surface, and comprising a stop secured to the lead screw and having a second contact surface, wherein when the first contact surface contacts the second contact surface in response to rotation of the lead screw, the stop is configured to radially expand and prevent additional rotation of the lead screw.”
Claim 11 contains allowable subject matter because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in base claim 2 and intervening claim 10, and including “the cylindrical permanent magnet held by a magnet holder rotationally coupled to the magnetic assembly.”
Claims 12-16 ultimately depend from claim 11 and are therefore allowable for the same reason as recited for claim 11.
 Claim 17 contains allowable subject matter because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in base claim 2, and including “the magnetic assembly comprising a magnetic housing containing a permanent magnet therein and a biasing member interposed between the magnetic housing and the permanent magnet, wherein the magnetic housing and the permanent magnet are rotationally locked by the biasing member up to a threshold torque value.”
Claim 18 contains allowable subject matter because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in base claim 2 and intervening claim 4, and including wherein the lead screw is coupled to a nut moveable along a length of the lead screw in response to rotation thereof, a ribbon secured to the nut at one end and secured to the transport sled at an opposing end, the ribbon passing over at least 

Filing of a Divisional Reissue
Pursuant to MPEP 1450:

If no divisional reissue application was filed for the non-elected claims and the original unamended (elected) claims become allowable (and no "error" under 35 U.S.C. 251  exists), further action in that reissue application will be suspended, and a non-extendable three-month opportunity will be given (by way of a 3-month Notification) to the patent owner/applicant to file divisional reissue application(s) containing the non-elected claims. If a divisional reissue application is timely filed (i.e., within the three months), further suspensions (usually six-month periods) will be granted, as needed, to await examination in the divisional reissue application containing the added claims. If no such divisional reissue application is filed within the three-month period set in the Office communication suspending action in the reissue application, then a rejection based on a lack of error under 35 U.S.C. 251  will then be made in the sole reissue application. Because no error in the original patent is being corrected in the first reissue application, no reissue patent will issue. If a divisional reissue application is subsequently filed, it must be accompanied by a grantable petition (filed in the application having the elected claims) to waive the 37 CFR 1.103  provision that the Office will not suspend action if a reply by applicant to an Office action is outstanding.


Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               
Conferees: /ple/     /E.D.L/                               SPRS, Art Unit 3993